DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered. 
Claim Status
Claims 51-56, 58, 61, 63-67 and 71 are pending. 
Claims 1-50, 57, 59, 60, 62, 68-60, 72-96 are cancelled.
Claims 51-56, 58, 61, 63-67 and 71 have been examined.
Claims 51-56, 58, 61, 63-67 and 71 are rejected.
Priority
14786106, filed 10/21/2015, having two RCEs filed, is a national stage entry of PCT/US14/34083, International Filing Date: 04/15/2014
PCT/US14/34083 Claims Priority from Provisional Application 61841368, filed 06/30/2013 
PCT/US14/34083 Claims Priority from Provisional Application 61814577, filed 04/22/2013

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 51-56, 58, 61, 63-67 and 71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s 5/27/21 Remarks’ arguments, page 6 second paragraph, and page 9 fourth paragraph, refer to the instant specification para 5 to distinguish a prior art’s treatment of a condition from what Applicant asserts to be different, namely the claimed ‘skin lesions’, e.g., stating on page 9 fourth paragraph, “thus making clear that cSSSI and skin lesions are distinct.
Following this logic argued by Applicant, given that Applicant’s Example 1, starting on page 27, compared the effectiveness of a single 1200 mg dose of oritavancin with multiple doses of vancomycin to treat ABSSSI, see para 112, and it was Example 1’s data that demonstrated the reduction in lesion area that supports the claim language reduction in lesion size, see para 113 of the specification and Applicant’s 5/27/21 Remarks’ arguments, page 7 second full para referring to paras 112 and 132, given that the above-referenced sentence in para 5 in its entirety states, “Exemplary infections include complicated skin and skin structure infections (cSSSI), acute bacterial skin and skin structure infections (ABSSSI), complicated and uncomplicated skin and soft tissue infections (SSTI), wound infections, cellulitis, abscesses, and skin lesions,” ABSSSI also must be interpreted per Applicant’s logic to be distinct from the “bacterial skin lesions” that are claimed to be treated per claim 51 or reduced in size per claim 63 (this distinction further supported by Applicant’s Remarks page 6 statement, “In contrast, skin lesions are typically small in size, limited in scope, and appear on the surface of the epidermis.”), and as such, following this logic set forth by Applicant, Applicant was not in possession at the time of filing of what is claimed as to the reduction in lesion size for bacterial skin lesions.
Based on the above, the limitations now appearing in claims 51 and 63 when considered in their respective entireties, did not appear in the specification as filed, so introduce new matter and violate the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 

1.	Claim(s) 51-56, 58 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201546, inventors Lehoux et al., published 8/18/2011 (Lehoux, previously applied).
Independent claim 51 is directed to a method of treating a bacterial skin lesion in a subject, comprising 
1) administering a therapeutically effective amount of a pharmaceutical composition comprising oritavancin or a pharmaceutically acceptable salt thereof to a subject having a bacterial skin lesion, thereby treating a bacterial skin lesion in a subject, 
wherein the therapeutically effective amount is a single dose of about 1200 mg of oritavancin or a salt thereof, and 
wherein the treatment achieves a reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering.  
The broadest reasonable interpretation of “bacterial skin lesion” is any region of the skin tissue which has suffered bacterially caused or bacterially promoted damage through injury or disease, such as a bacterially infected wound, ulcer, or abscess.  See screen shot of lesion definition, provided herewith. A “bacterial skin lesion” encompasses bacterial skin infections where a visible lesion has formed.  As such, a “bacterial skin lesion” encompasses both skin lesions that are small in size, limited in scope and appearing on the epidermis, and also larger bacterially infected lesions including but not limited to a wound, and ulcer, and an abscess, which can extend below the epidermis.  This is consistent with the specification statement on page 5, para 29, which states, “In this aspect, the skin lesion may be, but is not limited to, an ulcer, a macule, a vesicle, a pustule, a papule, a nodule, a wheal, and telangiectasia.” (emphasis added)
Regarding claim 51, Lehoux, paragraph 0001, states, “Oritavancin diphosphate (oritavancin) is a semi-synthetic lipoglycopeptide derivative of a naturally occurring glycopeptide. Its structure confers potent antibacterial activity against gram-positive bacteria, including vancomycin-resistant enterococci (VRE), methicillin- and vancomycin-resistant staphylococci, and penicillin-resistant streptococci. The rapidity of its bactericidal activity against exponentially-growing S. aureus (>=3-log reduction within 15 minutes to 2 hours against MSSA, MRSA, and VRSA) is one of the features that distinguishes it from the prototypic glycopeptide vancomycin (McKay et al., J Antimicrob Chemother. 63(6):1191-9 (2009), Epub 2009 Apr. 15).” (emphasis added). This rapidity provides a suggestion of rapid healing and reduction in surface area of a bacterial skin lesion.  Lehoux, paragraph 0002, also teaches that, “. . . the spectrum of oritavancin antibacterial activity extends beyond that of vancomycin to include glycopeptide-resistant enterococci and staphylococci,” and provides several bases for the multiple effects of vancomycin that “contribute to rapid bactericidal activity of oritavancin.”
Lehoux teaches methods of treating a bacterial infection in a subject, not only including the type or category of bacterial infection-related skin lesion named Complicated Skin and Skin Structure Infection (cSSSI), this serious type of skin infection the focus of much of both Lehoux’s and Applicant’s specifications, Lehoux’s method comprising “administering one dose of a therapeutically effective amount of a pharmaceutical composition comprising oritavancin, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier or diluent, over a course of therapy to a subject having a bacterial infection, thereby treating a bacterial infection in a subject”, see claim 1, and paragraph 48, copied below.
With regard to the specific list of lesions, Lehoux states (emphasis added):
[0048] As used herein, "bacterial infection" refers to an infection caused by a species or strain of bacteria for which the single dosing methods disclosed herein are appropriate. For example, the methods of treatment may be used in the treatment of subjects having bacterial skin infections, such as complicated skin and skin structure infections (cSSSI) and complicated and uncomplicated skin and soft tissue infections (SSTI), including abscesses, ulcers, burns and cellulitis. The methods of treatment also include treatment of deep bacterial infections, such as major abscess, infected ulcer, major burn, or deep and extensive cellulitis. Further bacterial infections that may be treated using the methods of the present invention include blood stream infections (BSI), catheter-related blood stream infections (CRBSI), osteomyelitis, prosthetic joint infections, pneumonia (community acquired and nosocomial), joint space infections and device infections (e.g., infect  ions associated with pace makers and internal cardiac defibrillators). The methods of treatment can also be practiced concomitantly with surgical intervention for the bacterial infection.

Lehoux teaches and suggests administering oritavancin in therapeutically effective doses to treat bacterial skin infections such as the more serious cSSSI and also uncomplicated skin and soft tissue infections, particularly caused by S. aureus for which oritavancin was shown superior to vancomycin for various pathogenic and difficult-to-treat strains (due to various antibiotic resistances), and Lehoux more 
Accordingly, regarding bacterial skin lesions as claimed, it would have been obvious to treat a bacterial skin lesion with Lehoux’s oritavancin for which oritavancin would be expected to be effective against the identified or suspected causative bacterial agent because it would have been obvious to treat a bacterial skin lesion caused by a microorganism strain with an antibiotic that has been found (by Lehoux) to effectively treat the same (or a similar) microorganism strain that was the infective agent of a generally more serious and/or pervasive infection-related skin condition or manifestation because what has proved effective for a serious infection caused by a particular microorganism would be reasonably expected to also be effective for other bacterial skin lesions caused by the same or similar microorganism.  Additionally, given that Applicant has argued that its results of its Example 1 are relevant to support the limitation regarding reduction in lesion surface area, and that example clearly was for types of bacterial skin infections clearly envisioned by Lehoux – at a minimum noting that Lehoux explicitly recites cellulitis and Applicant’s Example 1 discloses that about 50% of the subjects that supported the reduction in lesion surface area had cellulitis, there is additional support for the conclusion that one of ordinary skill in the art would reasonably administer oritavancin in a single 1200 mg IV dose, as taught by Lehoux, to treat bacterial skin lesions and reasonably expect a similar surface area reduction.  Overall, for a bacterial skin infection identified as a “ bacterial skin lesion”, where the microorganism suspected or demonstrated by testing is vancomycin-resistant enterococci (VRE), methicillin- and vancomycin-resistant staphylococci, and penicillin-resistant streptococci, or other resistant bacterial species/strain for which oritavancin administration would be reasonably expected to provide superior infection resolution versus vancomycin or other antibiotics, it would have been obvious to administer oritavancin and obtain the claimed reduction in surface area for a reasonable percentage of patients having a bacterial skin lesion.
Further regarding the dosage claimed, Lehoux teaches a small number of doses, including the particular dose of "about 1200 mg oritavancin”, see claim 8, and also paragraphs 6, 16 and 58, and per paragraph 118, reproduced above, teaches a single dose of 1200 mg of oritavancin was effective in treating cSSSI, and so further supports the rejection of claim 51. Lehoux’s doses are viewed as a starting point for treatment doses, and any of them, or doses there between, would have been obvious and also 
Further regarding administration doses, MPEP 2144.05 II states, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Accordingly, claim 51 would have been obvious.
Based on Lehoux’s teachings above regarding administering oritavancin to treat gram-positive bacteria, including vancomycin-resistant enterococci (VRE), methicillin- and vancomycin-resistant staphylococci, including MRSA, and on the reasoning applied to reject claim 51 from which claims 52-54 depend, claims 52-54 would have been obvious, these respectively directed to wherein the bacteria causing the lesion is a Gram-positive bacteria, wherein the bacteria causing the lesion is one of MRSA, and wherein the bacteria causing the lesion is one or more of a list including S. aureus.
The following claims depending from claim 51, rejected as above, are grouped together:

    PNG
    media_image1.png
    133
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    51
    621
    media_image2.png
    Greyscale


Claims 55, 56 and 58 are directed to metrics of results following administering the same compound that Lehoux administered, oritavancin.   Because Lehoux administered the same compound to  treat bacterial infection related skin conditions, including administering the same amount 1200 mg, see claim 8, and also paragraphs 6, 16 and 58, the results set forth in claims 55-56 and 58 necessarily would be inherent absent objective evidence to the contrary.  See MPEP 2112.01.  To the extent that fever would also occur Lehoux’s teachings render obvious the reduction in fever of claim 58 given it administers the same compound including at the same and amount, when treating a cSSSI that encompasses subjects having various skin infections of the same causative agent(s).  Accordingly, on the same basis as the rejection of claim 51, claims 54-56 and 58 are rejected as obvious under this section.
.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. 
Applicant’s 5/27/21 Remarks arguments strive to distinguish “skin lesion” from the treatments of Lehoux to overcome the 35 USC 103 rejection, see pages 5-7.  Part of that argument relies on a statement from the instant specification, para 5, which separately lists cSSSI and skin lesions.  Yet for support of the reduction in surface area of claims 51 and 63 Applicant refers to its own example, referring to para 132 on page 7, for the claimed “specific degree of treatment (reduced surface area of the lesion).”  As the examiner reads and understands the bacterial infections of Example 1 which includes para 132 in its discussion of results, the subjects demonstrating the reduction in surface area referred to by Applicant were “Adults with acute bacterial skin and skin structure infections (ABSSSI) requiring IV therapy …” (para 112 page 28), such ABSSSI diagnosis “that was suspected or proven to be due to a gram-positive pathogen and which required at least 7 days of IV therapy”, this diagnosis “was defined as wound infections (either traumatic or surgical in origin), cellulitis/erysipelas or major cutaneous abscess with surrounding erythema, edema, and/or induration of at least 75 cm2,” (para 118 pages 29-30), para 131 on page 32 noting that “Infection types were balanced in the oritavancin and vancomycin groups, with approximately 50% cellulitis, 30% abscess, and 20% wound infection overall.” It appears that it was this group of patients for which the claimed “reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering” was achieved with oritavancin for 86.9% of the patients, vs. for 82.9% of the vancomycin treatment patients, see para 132 also cited by Applicant.
The examiner’s comparisons between severe and less severe bacterial skin infections appears bolstered by Applicant’s own use of the reduction in surface area results of its study of more serious ABSSSIs to support claiming such reduction for its instant independent claims including claim 51.  If 
As to alleged unexpected results, page 7, this is not persuasive because Lehoux teaches such single administration or oritavancin, and because the differences from para 132 of the specification, 86.9% vs. 82.9%, are close. 

2.	Claim(s) 51-56, 58 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201546, inventors Lehoux et al., published 8/18/2011 (Lehoux, previously applied), further in view of Ki and Rotstein, Can J Infect Dis Med Microbiol Vol 19 No 2 March/April 2008 (KR, previously applied).  
The rejection of claim 51 over Lehoux and its interpretation are provided above and applied herein.
This rejection section provides additional bases for rejection of the indicated claims based upon the teachings of KR, which include teachings directed to particular types of bacterial skin lesions generally recognized as such.
Lehoux does not explicitly teach the presence of a macule, vesicle, wheal or telangiectasia bacterial skin lesion.
KR, however, reviews the epidemiology, pathogenesis, diagnosis, treatment and site of care of bacterial skin and soft tissue infections in adults, Title, Abstract, and in the Fig. 1 legend, page 178, teaches that needle aspirations are “Most useful if vesicle/bullae or fluid abscess present.” Also on page 178, left column last sentence of first paragraph below Fig. 1, KR essentially repeats, “Needle aspirations may be most useful in patients presenting with skin infections associated with fluid-filled vesicles.”
KR also teaches antimicrobial treatments, starting on page 180 right column, teaches “In the case of MRSA, vancomycin should be added to first-line therapy” and also “For MRSA, vancomycin is the mainstay of therapy.”
In view of the explicit teaching in KR of a vesicle-type skin lesion as a bacterial skin lesion the bacteria of which may be resistant to methicillin, e.g., MRSA, KR’s teaching of the use of vancomycin as the “mainstay of therapy” for MRSA, and Lehoux’s teaching of oritavancin as superior to vancomycin, per its paragraphs 1 and 2, it would have been obvious to substitute the vancomycin taught in KR with the 
Accordingly, claim 51 would have been obvious over Lehoux in view of KR.
The following claims that depend from claim 51 are considered together:

    PNG
    media_image3.png
    402
    645
    media_image3.png
    Greyscale

Because KR teaches that vesicles are among the clinical presentation of SSTIs, and that these include infection by MRSA, page 180 right column, so MRSA strains may be causative of the lesions including vesicles, and the Staphylococcus aureus of MRSA is a gram-positive bacteria (see Lehoux paragraph 0001), claims 52-54 would have been obvious considering the basis for rejection of claim 51 herein.
The following claims depending from claim 51, rejected as above, are grouped together:

    PNG
    media_image1.png
    133
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    51
    621
    media_image2.png
    Greyscale


These claims are directed to metrics of results following administering the same compound Lehoux administered.   Because Lehoux administered the same compound to the same population, treating skin conditions at least as or more serious as a vesicle of KR, and in the same amount, the results set forth in claims 55-56 and 58 necessarily would be inherent absent evidence to the contrary.  See MPEP 2112.01.  The Examiner notes that most of the conditions listed in claim 51 do not appear associated with fever, however at least to the extent that fever would also occur Lehoux’s teachings render obvious the reduction in fever of claim 58 given it administers the same compound including at the same and amount, when treating a cSSSI that encompasses subjects having various skin infections of the same causative agent.  Accordingly, on the same basis as the rejection of claim 51, claims 55-56 and 58 are rejected as obvious under this section.
Claim 61 is directed to the “method of claim 51, wherein said administering is via intravenous administration.”  Lehoux teaches intravenous administration, such as in claim 48, and paragraphs 18 and 59, rendering obvious claim 61 when also considering the above basis for claim 51.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. 
The Response to Arguments immediately above is applied to respond to Applicant’s arguments on page 8 that refer back to the alleged deficiencies of Lehoux and also the assertion of unexpected results.
Further and additionally, in that Lehoux taught and evaluated oritavancin in a single dose, finding per para 111 a statistically high cure rate for patients with cellulitis in the 1200 mg oritavancin single dose treatment (see also para 98 for dosage), this further bolsters the inherency as to reduction in surface area, which although not measured by Lehoux in the claimed time frame was measured in the instant specification’s Example 1 which per above also had a high percentage of cellulitis in evaluated subjects.

3.	Claim(s) 51-61 and 63-71 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al., Comparison of the Efficacy and Safety of Oritavancin Front-Loaded Dosing Regimens to Daily Dosing: an Analysis of the SIMPLIFI Trial, ANTIMICROBIAL AGENTS AND CHEMOTHERAPY, July 2011, p. 3476–3484 (Dunbar, previously applied and provided), in view of Ki and Rotstein, Can J Infect Dis Med Microbiol Vol 19 No 2 March/April 2008 (KR, previously applied and provided).  
Claim 51 and its interpretation are provided above and applied herein.
Dunbar teaches administering oritavancin at a range of dose/regimes to treat the bacterial skin infection, cSSSI.  
Dunbar, Abstract, summarizes evaluation on human subjects of oritavancin, focusing on comparison with vancomycin for complicated skin and skin structure infections, cSSSI caused by Gram-positive pathogens including methicillin-resistant Staphylococcus aureus (MRSA), noting among the conditions wound infections, major abscess and cellulitis, and teaches that based on the results administering oritavancin, including in a single 1,200 mg dose that is administered intravenously, is effective in treating cSSSIs (a sub-genus of skin lesions) caused by MRSA.  On page 3476, left column, Dunbar teaches, “Oritavancin is a novel intravenous (i.v.) lipoglycopeptide with multiple mechanisms of action (10, 12, 30, 39). It has broad in vitro activity against Gram-positive pathogens, including MRSA (3,5) and S. aureus strains with reduced susceptibility to vancomycin (7).”  Thus, one rationale for substituting oritavancin for vancomycin is to reduce the possibility of administering against a bacterial skin infection that is caused by, or includes, a MRSA strain that has reduced susceptibility to vancomycin.
On page 3483, Dunbar concludes, “Oritavancin has been demonstrated to be clinically effective, safe, and tolerated as a 1,200-mg single dose or as an infrequent-dosing (800-mg dose, with the option for an additional 400 mg on day 5) regimen for the treatment of cSSSI. Single and infrequent doses of oritavancin were as efficacious as daily doses for complicated skin and skin structure infections caused by Gram-positive pathogens, including MRSA. Success with such an approach may offer significant cost savings and increased patient convenience and compliance compared with more-conventional daily-treatment regimens.”  Thus, other rationales for substituting oritavancin for vancomycin are for cost savings and increased patient convenience and compliance.

Dunbar, while teaching the administration of oritavancin for serious skin infections categorized as cSSSIs, does not explicitly teach a method of treating a bacterial skin lesion in a subject, comprising administering a therapeutically effective amount of a pharmaceutical composition comprising oritavancin or a pharmaceutically acceptable salt thereof to a subject having a bacterial skin lesion other than those that it taught and/or treated, and obtaining the claimed reduction in surface area over time.
KR, however, reviews the epidemiology, pathogenesis, diagnosis, treatment and site of care of bacterial skin and soft tissue infections in adults, Title, Abstract, and in the Fig. 1 legend, page 178, teaches that needle aspirations are “Most useful if vesicle/bullae or fluid abscess present.” Also on page 178, left column last sentence of first paragraph below Fig. 1, KR essentially repeats, “Needle aspirations may be most useful in patients presenting with skin infections associated with fluid-filled vesicles.”
KR also teaches antimicrobial treatments, starting on page 180 right column, teaches “In the case of MRSA, vancomycin should be added to first-line therapy” and also “For MRSA, vancomycin is the mainstay of therapy.”
In view of the explicit teaching in KR of a vesicle skin lesion associated with bacterial skin lesions including those resistant to methicillin, e.g., MRSA, KR’s teaching of the use of vancomycin as the “mainstay of therapy” for MRSA, and Dunbar’s teaching of oritavancin as superior to vancomycin, per its paragraphs 1 and 2, it would have been obvious to substitute the vancomycin taught in KR with the superior oritavancin taught in Dunbar to obtain a superior therapeutic result when treating a bacterial skin lesion manifested by a vesicle. The substitution would reasonably result in improved resolution of the bacterial skin infection based on the clear teachings of superiority of oritavancin over vancomycin taught in Lehoux, and this also provides a reasonable expectation of success.
Because Dunbar teaches administering oritavancin to treat complicated skin and skin structure infections, cSSSI, a serious infection, and also teaches oritavancin’s superiority over vancomycin, and because KR teaches vesicle among the clinical presentations for diagnostic evaluation of SSTIs, Fig. 1 
Further, given that a major causative agent of great concern are MRSA strains, both of SSTIs manifested by vesicles of KR and the more serious cSSSIs as set forth by Dunbar, because these references have a common infectious source for which Dunbar taught that oritavancin was taught to be highly effective, it would have been obvious to use oritavancin for both KR’s as well as Dunbar’s skin infection manifestations, so treating vesicles of KR, which Applicant has stated to belong to the category of bacterial skin lesion.  
Based on any one or more of these rationales, one of ordinary skill in the art would have reasonably administered oritavancin for treating bacterial skin infections other than cSSSIs, thereby treating a bacterial skin lesion that is a vesicle in a subject, including where vancomycin had previously been a recommended antibiotic.  Doing so would have provided a reasonable expectation of success given the results of Dunbar when treating a more serious infection than the more generic “bacterial skin lesion” which can include less serious bacterial infections of the skin.
Further, it would have been obvious to achieve a reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering of oritavancin given that Dunbar taught either a reduction of lesion size or a cessation of lesion spread at the 4-day measurement post administration time frame for 63 of 66 subjects, and one skilled in the art would reasonably expect a reduction of lesion size to have been progressive, not only manifested at day 4 post-administration, so to have reasonably been present upon observation prior to day 4.  Further in this regard, and also with regard to other claims In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The court found the invention as a whole was the ratio of 0.12 and its inherent property that the claimed devices maximized treatment capacity regardless of other variables in the devices. The prior art did not recognize that treatment capacity was a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.).”).  See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).  Here, the reduction in surface area of a skin lesion, as well as the cessation of growth or prevention of increase in size of such, all were clearly recognized as parameters to measure for effectiveness of antibiotic treatment, and were clearly, clearly result-effective variables amenable to routine optimization. This applies to bacterial skin lesions broadly, including those listed in claim 51. 
There would have been a reasonable expectation of success given the effectiveness of oritavancin for more serious skin infections, and the administering of the same active agent, oritavancin, at a dosage taught and used by the indicated references. Accordingly, it would have been obvious to administer oritavancin, including instead of vancomycin, to treat a vesicle, thereby treating a bacterial skin lesion in a subject, and as such claim 51 would have been obvious.
Claim 52, depends from claim 51 and stating “wherein the bacteria causing the lesion is a Gram-positive bacteria,” also would have been obvious given that both references indicate these as causative agents for the noted conditions, and Dunbar, see for instance Abstract and also page 3476, left column, 
Similarly claim 53, “The method of claim 51, wherein the bacteria causing the lesion is one or more of Staphylococcus aureus, methicillin-susceptible Staphylococcus aureus (MSS A), methicillin-resistant Staphylococcus aureus (MRSA), a multi-drug resistant (MDR) strain of MSSA, a MDR strain of MRSA, and a mecC-expressing strain of MRSA,” would have been obvious because Dunbar also clearly teaches MRSA strains are being treated, see for instance Abstract and also page 3476, left column, as would also on the same bases claim 54, “The method of claim 51, wherein the bacteria causing the lesion is one or more bacteria selected from the group consisting of Staphylococcus aureus, vancomycin-resistant Staphylococcus aureus, vancomycin-intermediate Staphylococcus aureus, vancomycin hetero-intermediate Staphylococcus aureus, Streptococcus pyogenes, Streptococcus agalactiae, Streptococcus anginosus, Streptococcus intermedius. Streptococcus constellatus. Streptococcus dysgalactiae, Streptococcus dysgalactiae subsp. equisimilis. Streptococci Group C, F and G species, Staphylococcus lugdunensis. Enterococcus faecalis, vancomycin-resistant Enterococcus faecalis. Enterococcus faecium, and vancomycin-resistant Enterococcus faecium,” because Dunbar clearly teaches effectiveness by oritavancin in treating various types of Staphylococcus aureus, see for instance Abstract and also page 3476, left column, and Table 3, page 3480 and associated text.
Thus, claims 52-54 would have been obvious to one of ordinary skill in the art at the time of the invention. 
On page 3481, Dunbar summarizes results as follows, “The percentages of patients who demonstrated the reduction of lesion size or cessation of lesion spread were 92.3% (72/78), 95.5% (63/66), and 92.7% (76/82) in the daily-, 1,200-mg-single-, and infrequent-dose groups, respectively, as evaluated at the day 4 time point.”  In that per this summary at least some of the 63 of 66 human subjects who received 1,200-mg-single dose of oritavancin achieved a reduction of lesion size (the other ones achieving the other alternative metric/result, a cessation of lesion spread), at the 4-day measurement post administration, it would have been obvious and also reasonable to expect, that for other bacterial skin infections, such as manifested by a vesicle, administering oritavancin in the same dose ranges would also 
Note that Dunbar evaluated lesion size first at the day four time point, whereas claims 55 and 56 explicitly are directed to results within about 24 hours of the administering:
55. The method of claim 51, wherein the treatment achieves a cessation of an increase in surface area of the lesion within about 24 hours of the administering.
56.  The method of claim 51, wherein the treatment achieves a prevention in increase in the surface area of the lesion within 24 hours of the administering.
In that “cessation of an increase in surface area of the lesion” and “prevention in increase in the surface area of the lesion” at least overlap if not are not distinguishable, claims 55 and 56 are considered together.  Because Dunbar administers the same compound, oritavancin, as claimed, including at the same dosage as claimed elsewhere in the claims, 1200 mg in a single dose, and measures at least one of a reduction of lesion size or a cessation of lesion spread at the 4-day measurement post administration time frame, it would have been obvious, and also inherent given the same administering and dosage(s) –to obtain the claimed results at 24 hours in that the same antibiotic at a therapeutically effective dose also claimed by Applicant (that had a measured effect at 4 days), and would be reasonably expected to have the same antibacterial effect at 24 hours given a normal continuum of effect after administering over an effective period for the antibiotic, namely a “cessation of an increase in surface area of the lesion” this being the same or overlapping “prevention in increase in the surface area of the lesion.”  As such, claims 55 and 56 would have been obvious to one of ordinary skill in the art at the time of the invention.
Claim 58, “The method of claim 51, wherein the treatment achieves a reduction in fever in the subject within about 12 hours of the administering,” would have been obvious given Dunbar’s teaching that of 32 patients having fever among the single dose subjects only 3 had fever at day 4, and given that these fevered subjects were also distributed among the subjects with skin lesions having results summarized above, and given that fever is a known sign of infection which antibiotics are known to treat, Dunbar, page 3477 right column and page 3481 right column (also noting similar reduction in fever on page 3481 for other treatment regimens of oritavancin).  This is based also on the time-progression consideration set forth above for claims 55-57, that is, what was found by Dunbar at day 4 would be also 
Claim 61, “The method of claim 51, wherein said administering is via intravenous administration,” would have been obvious to one of ordinary skill in the art at the time of the invention because Dunbar employed intravenous administration during its evaluations of oritavancin for treating cSSSI, Abstract.
Independent claim 63 is directed to a method of reducing the size of a bacterial skin lesion in a subject, comprising administering a therapeutically effective amount of a pharmaceutical composition comprising oritavancin or a pharmaceutically acceptable salt thereof to a subject having a bacterial skin lesion, thereby reducing the size of a bacterial skin lesion in a subject, wherein the therapeutically effective amount is a single dose of about 1200 mg of oritavancin or a salt thereof, and wherein said administering achieves a reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering.
With regard to the claim 63 preamble, “method of reducing the size of a bacterial skin lesion in a subject,” as noted for other claims above, on page 3481 Dunbar summarizes results as follows, “The percentages of patients who demonstrated the reduction of lesion size or cessation of lesion spread were 92.3% (72/78), 95.5% (63/66), and 92.7% (76/82) in the daily-, 1,200-mg-single-, and infrequent-dose groups, respectively, as evaluated at the day 4 time point.”  In that per this summary at least some of the 63 of 66 human subjects who received 1,200-mg-single dose of oritavancin achieved a reduction of lesion size (the other ones achieving the other alternative metric/result, a cessation of lesion spread), at the 4-day measurement post administration, Dunbar teaches and/or suggests the method of reducing the size of a skin lesion in a subject by administering a therapeutically effective amount of a pharmaceutical composition comprising oritavancin or a pharmaceutically acceptable salt thereof to a subject having a skin lesion, thereby reducing the size of a skin lesion in a subject, based on its results and related indications of effectiveness for reducing lesion size, it would have been obvious and also reasonable to 
More particularly, it would have been obvious to achieve a reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering of oritavancin given that Dunbar taught either a reduction of lesion size or a cessation of lesion spread at the 4-day measurement post administration time frame for 63 of 66 subjects, and one skilled in the art would reasonably expect a reduction of lesion size to have been progressive, not only manifested at day 4 post-administration, so to have reasonably been present upon observation prior to day 4.  Further in this regard, and also with regard to other claims such as claims 55 and 56 as rejected below, the limitations of these claims are considered result-effective variables, see MPEP 2141.02 V, and 2144.05 II, subject to obtaining by routine optimization, and would have been reasonably obvious to one of ordinary skill in the art to assess, including given the clearly positive teachings of Dunbar as to the effectiveness of oritavancin, including in a single 1200 mg administration, in reducing lesion size.  Here, the parameter claimed (not even necessarily optimized given Applicant is using the same antibiotic and including claiming the same 1200 mg single dose, however now claimed to achieve a reduction in surface area of any lesion was clearly recognized in the art to be a result-effective variable by Dunbar (compare with from MPEP 2141.02 V “In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The court found the invention as a whole was the ratio of 0.12 and its inherent property that the claimed devices maximized treatment capacity regardless of other variables in the devices. The prior art did not recognize that treatment capacity was a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.).”).  See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”).  Here, the reduction in surface area of a skin lesion, as well as the cessation of growth or prevention of increase in size of such, all were clearly recognized as parameters to measure for effectiveness of antibiotic treatment, and were clearly result-effective variables amenable to routine optimization. Claiming a particular percent reduction in surface area of a bacterial skin lesion at a 
An additional rationale is applying known effects of an antibiotic on cSSSI type infections and lesions to a broader range of skin lesions that may be due to a bacterial infection, here as claimed reducing the size of any skin lesion in a subject, versus Dunbar’s focus on cSSSIs. There would have been a reasonable expectation of success given that cSSSIs are generally considered difficult to treat and resolve.
Also as indicated above, KR teaches vesicle among the clinical presentations for diagnostic evaluation of SSTIs, Fig. 1 and also on page 178 left column, and further teaches that such SSTIs may be caused by MRSA, in which case vancomycin “should be added to first-line therapy” and “is the mainstay of therapy”, page 180 right column, and a vesicle is among those bacterial skin lesions listed in claim 63.  The same bases for combining as applied to claim 51 are applicable to claim 63, and the same bases supporting the obviousness of the reduction in size applied to claims 56 and 57 are applicable to claim 63 (lesion size reduction also a known objective in treating skin infections, subject to routine optimization such as by dosing), rendering claim 63 obvious. There would have been a reasonable expectation of success given the effectiveness of oritavancin for more serious skin infections, and the administering of the same active agent, oritavancin, at a dosage taught and used by the indicated references. 
Dunbar in view of KR also would have made obvious claim 64, directed to the method of claim 63, wherein the bacteria causing the lesion is a Gram-positive bacteria, because Dunbar clearly teaches Gram-positive bacteria are being treated by oritavancin, see for instance Abstract and also page 3476, left column, and also of claim 65, directed to the method of claim 63, wherein the bacteria causing the lesion is one or more of Staphylococcus aureus, methicillin-susceptible Staphylococcus aureus (MSSA), methicillin-resistant Staphylococcus aureus (MRSA), a multi-drug resistant (MDR) strain of MSSA, a MDR strain of MRSA, and a mecC-expressing strain of MRSA, because Dunbar also clearly teaches MRSA strains are being treated, see for instance Abstract and also page 3476, left column, and also of claim 66, directed to the method of claim 63, wherein the bacteria causing the lesion is one or more bacteria 
Claim 67 is directed to the method of claim 63, wherein the administration achieves a reduction in surface area of the lesion within about 24 hours of the administering.
Claim 68 is directed to the method of claim 63, wherein the administration achieves a reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering.
Note that Dunbar evaluated lesion size first at the day four time point, whereas claim 67 is explicitly directed to a result measured within about 24 hours of the administering, and claim 68 claims a reduction in surface area of the lesion of at least about 20% within about 48 hours of the administering.
In that achieving “a reduction in surface area of the lesion within about 24 hours of the administering” as claimed for claim 67, measures one of two metrics measured by Dunbar at the 4-day measurement post administration time frame, for which 63 of 66 subjects responded positively as to at least one of the two endpoints/metrics, it would have been obvious, and also inherent given the administering of the same antibiotic, oritavancin, with the same or similar regimens, to obtain the claimed results at 24 hours in that the same antibiotic at a therapeutically effective dose also is claimed by Applicant for lesions such as pustules now listed in claim 63, see rationales and explanations above regarding this for claim 63.  An effect measured effect at 4 days would be reasonably expected to have the same antibacterial effect at 24 hours given a normal continuum of effect after administering over an effective period for the antibiotic.  As such, claim 67 would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim 71, “The method of claim 63, wherein said administering is via intravenous administration,” would have been obvious to one of ordinary skill in the art at the time of the invention because Dunbar employed intravenous administration during its evaluations of oritavancin for treating cSSSI, Abstract.
Further, the major difference between Dunbar and the above claimed inventions is that the latter are directed more broadly to treating a skin lesion selected from a list of the independent claims, whereas Dunbar is focused on the more clinically serious cSSSIs.  The level of skill in the art, overall, is moderately high given the level of education in the relevant medical arts.  In addition to the rationales above for the instant obviousness rejections is applying known methods and results obtained therefrom to a broader set of skin lesions, and given the severity of the skin conditions treated effectively by oritavancin as demonstrated by Dunbar, there would have been a reasonable expectation of success at treating the broader genus of skin lesions that in various dependent claims also included the more difficult to treat pathogens that Dunbar showed had been treated effectively.
Regarding all of the above claim rejections, there would have been a reasonable expectation of success given the knowledge in the art, the results obtained by Dunbar, and the reasonableness of expanding the teachings of Dunbar to a broader scope of skin lesions that include a vesicle taught by KR.

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. 
On page 9 Applicant essentially argues against the combination of Dunbar and KR because Dunbar “is limited to a discussion of the treatment of cSSSI and it does not mention bacterial skin lesions” and that nowhere in KR “is a teaching that skin lesions may be treated with vancomycin.”
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Combined with this, Dunbar clearly teaches the advantages of oritavancin over vancomycin.
As to Applicant’s arguments on pages 9-10 as to “whether the two condition [sic] manifest in the same or similar manner in the subject,” the basis for expectation of the same type of results goes to the particular bacteria causing the infection, and both Dunbar and KR teach the same causative agents including those for which Dunbar teaches the effectiveness and benefits of oritavancin over vancomycin. As such, a skilled artisan, one of ordinary skill in the art, would reasonably expect that a ‘big gun’ (the examiner’s colloquial term) treatment of a single 1200 mg dose of oritavancin, effective per Dunbar to treat serious conditions falling within the category of cSSSIs, would have a good to very good chance of reducing surface area as claimed for a claimed “bacterial skin lesion” which Applicant states is “typically small in size”, especially when caused by the same bacterium treated by Dunbar.
As to Applicant’s arguments of the differences between cSSSI and skin lesions, the meaning of para 5 of the instant specification, and also unexpected results, see responses above. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on M-F 9 am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3082.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658

/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658